Citation Nr: 0738282	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
degenerative disc disease, lumbosacral spine, previously 
rated as low back strain with degenerative changes, lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los, Angeles, California, which denied an increased rating 
for the veteran's degenerative disc disease, lumbosacral 
spine, currently rated at 10 percent.


FINDING OF FACT

The veteran's disability is not manifested by incapacitating 
episodes requiring bed rest prescribed by a physician, 
forward flexion is not limited to 60 degrees or combined 
range of motion limited to 120 degrees, nor does the veteran 
experience muscle spasms with extreme forward bending or 
otherwise.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease, lumbosacral spine, have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a.  Diagnostic Codes 5293 and 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran injured his lumbar spine 
while on active duty.  In a December 1998 rating decision, 
the RO granted service connection for low back strain with 
degenerative changes, lumbar spine.  The RO assigned a 
disability rating of 10 percent.

In January 2003, the veteran filed a claim seeking a 
disability rating higher than 10 percent for his low back 
strain with degenerative changes.  In June 2003, the RO 
denied the veteran's claim and continued the 10 percent 
disability rating.  The RO also recharacterized the 
disability as degenerative disc disease, lumbosacral spine.  
Therefore, the issue on appeal is entitlement to a disability 
rating higher than 10 percent for degenerative disc disease, 
lumbosacral spine.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended once since the veteran filed his 
claim.  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased rating for the veteran's low 
back disability is warranted.  VA's Office of General Counsel 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-00; 38 U.S.C.A. § 5110(g).

At the time the veteran filed his claim, his low back strain 
with degenerative changes, lumbar spine, was evaluated under 
Diagnostic Code (DC) 5295, which provides a 10 percent rating 
for lumbosacral strain with characteristic pain on motion; a 
20 percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion; and 
a 40 percent rating for severe symptoms with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (effective prior to September 26, 2003).

Upon recharacterizing the veteran's disability as 
degenerative disc disease, lumbosacral spine, the RO rated 
the disability under DC 5293 (effective prior to September 
26, 2003), intervertebral disc syndrome, and continued a 10 
percent rating.  

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R.  § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).

Under DC 5293, a 10 percent rating requires incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past twelve months.  A 20 
percent rating requires incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2007).  

Relevant evidence includes a May 2003 VA examination report.  
During the exam, the veteran reported that he has had a 
"sensitive back" with periodic acute flare-ups of low back 
pain ever since sustaining his service-connected injury.  He 
stated that the pain generally does not radiate to the 
extremities; however, he noticed discomfort in his right leg 
on one or two occasions.  He indicated that prior medical 
providers attributed the leg discomfort to a component of his 
degenerative disc disease in the lumbosacral spine.  The 
veteran stated that he is also unable to lift more than 10-15 
pounds without inducing back trouble, and on occasion, when 
walking for moderate distances he will suddenly experience 
low back pain.  

Normal range of motion of the lumbar spine is flexion from 
zero to 90 degrees, extension is zero to 30 degrees, right 
and left lateral flexion are zero to30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion is 240 degrees.  

The veteran's range of motion testing in May 2003 showed 
flexion of 80 degrees, extension of 20 degrees, right and 
left lateral flexion of 25 degrees, and right and left 
rotation of 20 degrees.  The combined range of motion for the 
lumbar spine is 190 degrees.  The VA examiner diagnosed the 
veteran with degenerative disc disease, lumbosacral spine, 
with a history of prior back injury in 1991 and associated 
with recurrent low back pain with weightbearing activity.

The VA radiology report indicated that minimal 
dextroscoliosis of the upper lumbar spine was apparent, and 
that small marginal osteophytes were present at all levels in 
the lumbar spine.  The vertebras were normal height and the 
disc spaces were maintained.  The radiological impression 
indicated mild lumbar spondylosis.

Under DC 5295, an evaluation in excess of 10 percent is not 
warranted, as no evidence, including the radiology report, 
shows that this disability is manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, or severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The range-of-motion testing showed no evidence of marked 
limitation of forward bending, as the veteran was able to 
flex forward to 80 degrees, which is only 10 degrees less 
than normal.  Thus, the Board finds no basis to assign a 
disability rating greater than 10 percent under DC 5295.

With respect to the pre-September 2003 rating criteria for 
intervertebral disc syndrome, DC 5293, the Board notes that 
the evidence does not establish the occurrence of 
incapacitating episodes due to low back pain.  There is no 
indication in the record that a physician has ever prescribed 
bed rest because of the veteran's low back disability.  Also, 
an increased rating is not warranted as there were no 
significant neurological findings shown at his May 2003 VA 
examination, as ankle reflexes were +2 bilaterally, his gait 
on a level surface appeared stable, and he could carry some 
weight on his toes and heels without difficulty.  In short, a 
disability rating higher than 10 percent is not warranted 
under DC 5293.

The Board has also carefully reviewed the May 2003 VA 
examination reports as well as VA treatment record dated from 
1996 to 1999 and private chiropractic records from 1999 to 
2003.  None of the evidence indicates that the veteran's 
thoracolumbar spine is ankylosed, as motion is possible in 
every direction; that forward flexion is limited to 60 
degrees or less; that the combined motion of the 
thoracolumbar spine is less than 120 degrees; or that a 
muscle spasm or guarding result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

In short, a disability rating higher than 10 percent is not 
warranted under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine, even with consideration 
of the veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.

In addition to the criteria listed at DC 5293, 5295, and 
5243, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam 
shows that the veteran has range of motion far greater than 
is required for an increased rating; however, the veteran 
reported low back pain, which was substantiated by the VA 
examiner who indicated that the veteran had a mild degree of 
tenderness at the lumbosacral junction.  The examiner also 
indicated that the veteran experienced pain with 
weightbearing activity and was unable to lift more than 10-15 
pounds without inducing pain, or walk moderated distances 
without triggering back pain.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

With regard to private treatment records and the accident of 
1999, it is important for the veteran to understand that it 
is the VA examination that does not provide a basis to grant 
this claim.  The objective results of the VA examination 
(which indicated a "mild" tenderness) do not meet the 
requirements of a higher evaluation.  The Board has not based 
this decision on the private chiropractor's findings, which 
also do not support this claim.             

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by the post-service medical records 
that clearly indicate that he does not meet the standards for 
a higher evaluation.  Thus, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his degenerative disc disease of 
the lumbosacral spine.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ and notified of 
effective dates.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records and records from private medical providers.  The 
veteran was afforded a VA medical examination in May 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to a disability rating greater than 10 percent is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


